DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 25 January 2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.



Claim Rejections - 35 USC § 102
Claims 1-6 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR1041914.
In regards to claim 1, FR1041914 discloses a swivel assembly, comprising: 
a swivel bolt including: 
a first portion (bottom of elbow 11) having a flange (17) extending substantially perpendicular therefrom, 
a second portion (12), and 
a body portion (at “11”) connecting the first portion and second portion, the second portion including a transverse channel (15); and 
a housing (13) configured to receive at least a portion of the second portion of the swivel bolt, the housing having an annular channel (16) operatively aligned with the transverse channel of the swivel bolt, 
wherein the first portion extends from the body portion in a first direction, and the second portion extends from the body portion in a second direction transverse to the first direction, the flange extending in the second direction (it can be seen that the flange has a depth and thus extends in the second direction) and being spaced apart from the second portion in the first direction to define a space configured to receive an end portion of the housing (it can be seen in fig. 1 that the leftmost surface of flange 17 abuts portion 21 of the housing).
In regards to claims 2-4, FR1041914 further discloses the swivel bolt and housing are formed as a monolithic structure (shown in fig. 1). It is noted that “formed via additive manufacturing” is a product-by-process limitation. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not 
In regards to claim 5, FR1041914 further discloses the swivel bolt includes a fluid passage (central bore) having a bend with rounded inner and outer profiles (fig. 1 shows the bend passage is cylindrical and thus rounded).
In regards to claim 9, FR1041914 further discloses a retainer (20) configured to restrict relative movement between the swivel bolt and the housing in an axial direction.
In regards to claim 10, FR1041914 further discloses a plurality of components (20, 26, etc.) connecting the swivel bolt with the housing.
In regards to claim 11, FR1041914 further discloses the first portion of the swivel bolt is disposed substantially perpendicular to the second portion of the swivel bolt (shown in fig. 1).
In regards to claim 12, FR1041914 further discloses the second portion of the swivel bolt includes an axial wall (any wall of the second portion).
In regards to claims 13-15, FR1041914 further discloses the housing includes a housing passage (central bore) that extends perpendicular to the second portion of the swivel bolt, and is in fluid communication with a fluid passage of the swivel bolt via the annular channel and the transverse channel.
In regards to claim 16, FR1041914 further discloses the flange is shaped and is configured to engage the housing (shown in fig. 1).
In regards to claim 17, FR1041914 further discloses the flange is configured to restrict movement of the housing in at least one direction (fig. 1 shows it restricts movement to the right).
In regards to claim 18, FR1041914 further discloses the second portion of the swivel bolt includes an axial wall (any wall of the second portion); and the first portion, the second portion, and the body portion are formed as a monolithic structure (shown in fig. 1).

Claim Rejections - 35 USC § 103
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FR1041914 as applied to claims 1-6 and 9-18 above.
In regards to claims 19 and 20, FR1041914 discloses the claimed invention except for making the swivel bolt and housing from stainless steel. It would have been obvious to one having ordinary skill in the art to modify FR1041914 by making the components from material stainless steel due to its strength, corrosion resistance, etc., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07. Further, the previously cited Pagliai (US 2004/0202505) reference shows it is known to make swivel assemblies from stainless steel.
It is noted that “formed via additive manufacturing” is a product-by-process limitation. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Therefore, since “additive manufacturing” adds no further structure, the claim has been met.

Allowable Subject Matter
Claims 21 and 22 are allowed.
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        01/28/2021